OPINION ON REHEARING.
The opinion of the court was delivered by
West, J.:
In the former opinion it was held that the township is not liable. A rehearing was granted for the purpose of determining finally whether the county is liable. The question hinges upon the act of 1887 (Gen. Stat. 1915, § 722), and" subsequent legislation respecting roads in Wyandotte county.
Considering the title and purpose of the act it is held that the legislative intention was to impose a liability upon counties and townships for defects in roads and bridges, and not to restrict such county liability to defects in bridges constructed wholly by a county. Also that subsequent legislation touching Wj^andotte county evinces an intent to place the liability on the county or township whose duty it is to maintain the road or bridge where the defect exists.
The acts, cited in the former opinion, are held to manifest an in*177tention to place, in a case like the one before us, the liability upon the county — its clear duty being to maintain such road.
It is therefore held that the trial court improperly sustained the demurrer of the county, and the cause is remanded for further proceedings in accordance herewith.
West, J., dissenting.